DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Catherine Voisinet on 14 June, 2021.
The application has been amended as follows: 
In claim 1, on line 6, after “ranges” insert --rather--
In claims 2-11, at the start of line 1, delete “An” and insert --The--
In claim 9, on line 1, after “apparatus”, insert --in a normal imaging mode--
In claim 9, on lines 2-3, delete “in a normal imaging mode”. 
Election/Restrictions
Claims 1-2, 7 and 9-11 are allowable. 
The restriction requirement among Species A-B as set forth in the Office action mailed on 7 November, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 3-6 and 8, directed to nonelected species, are hereby rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-11 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endoscope system comprising: 
a first endoscope comprising a color image sensor having at least yellow, magenta and cyan colors, 
a light source for illuminating a body cavity object for imaging by the color imaging sensor, the light source having a narrowband imaging mode in which first and second narrow bands of light rather than white light are emitted, wherein
in a first mode of the narrowband imaging mode, the narrow band lights are emitted alternately, 

a controller for switching the light source between the first and second modes in response to the endoscope type connected to the light source, the controller setting the first mode when the first endoscope is attached and the narrowband imaging mode is set, 
a processor for generating first and second image data from the first and second narrowband lights, and producing a special image by combining the image data. 
Chun (US PGPUB 2011/0237883) teaches the above except for the pixels of the image sensor, the second imaging mode not comprising white light emission, and the controller switching the light source mode according to the endoscope attached. 
Sasaki et al. (USPN 5,374,953) teaches an endoscope system with an image sensor comprising yellow, cyan and magenta pixels, with a light source having alternate and simultaneous lighting modes
Hibino et al. (USPN 4,855,819) teaches an endoscope system with a light source having alternate and simultaneous lighting modes and with a controller that switches lighting modes based on the connected endoscope.
In obvious combination, the above art teaches the above except for the second imaging mode not comprising white light emission, and the controller switching the light source mode according to the endoscope attached. 
There is no reason or suggestion provided in the prior art to modify the above prior art to comprise the additional features as claimed above, and the only reason to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276.  The examiner can normally be reached on 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AARON B FAIRCHILD/Examiner, Art Unit 3795